Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 1 of 96 Page ID #:3768




  1   Boris Treyzon, Esq. (SBN 188893)
      btreyzon@actslaw.com
  2   Sara A. McClain, Esq. (SBN 268429)
      smcclain@actslaw.com
  3   ABIR COHEN TREYZON SALO, LLP
      16001 Ventura Blvd., Ste. 200
  4   Los Angeles, CA 91436
      Telephone: (424) 288-4367
  5   Facsimile: (424) 288-4368
  6   Attorneys for Plaintiffs
      NAZILA NEMAN and BIJAN NEMAN
  7

  8                      UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DISTRICT
 10

 11

 12   NAZILA NEMAN, an individual; and )          Case No.: 2:19-cv-10104-RGK-AFM
      BIJAN NEMAN, an individual;         )
 13                                       )   PLAINTIFFS’ DISPUTED JURY
                   Plaintiffs,            )   INSTRUCTIONS
 14                                       )
             vs.                          )
 15                                       )
      STATE FARM GENERAL                  )
 16   INSURANCE COMPANY, an Illinois )        Complaint Filed:   July 3, 2019
      corporation; and DOES 1 through 20, )   Action Removed:    November 26, 2019
 17   inclusive,                          )   Pre-Trial Conf.    July 26, 2021
                                          )
 18                Defendants.            )   Jury Trial Date:   August 10, 2021
                                          )
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              1
                      PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 2 of 96 Page ID #:3769




  1         Pursuant to this Court’s Standing Order, Plaintiffs Nazila Neman, Bijan Neman
  2   (“Plaintiffs” or the “Nemans”), and Defendant State Farm General Insurance
  3   Company (“State Farm” or “Defendant”), respectfully submit the following list of
  4   Plaintiffs’ Disputed Jury Instructions.
  5         The Parties respectfully reserve the right to supplement, amend, withdraw, or
  6   modify these objections to jury instructions in advance of, during, and after the
  7   presentation of evidence and/or trial of this matter.
  8   DATED: July 23, 2021             COZEN O’CONNOR
  9

 10                                         By:
                                              Valerie D. Rojas
 11                                           Angel Marti, III
                                              Attorneys for Defendant
 12                                           STATE FARM GENERAL INSURANCE
                                              COMPANY
 13
      DATED: July 23, 2021             ABIR COHEN TREYZON SALO, LLP
 14

 15                                    By: _ /s/ _Sara McClain__________________
                                             Boris Treyzon
 16
                                             Sara A. McClain
 17                                          Attorneys for Plaintiffs,
                                             NAZILA NEMAN and BIJAN NEMAN
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  2
                         PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 3 of 96 Page ID #:3770




  1

  2   No.    Title                                   Source(s)
  3   1.     Interpretation – Meaning of Ordinary    CACI 315
  4          Words
  5   2.     Introduction to Contract Damages        CACI 350
  6   3.     Causation – Substantial Factor          CACI 430
  7   4.     Damages for Bad Faith                   CACI 2350
  8   5.     Punitive Damages – Entity Defendant –   CACI 3945
  9          Trial Not Bifurcated
 10   6.     All-Risk Policy Coverage                Garvey v. State Farm Fire &
 11                                                  Casualty Co., 48 Cal.3d 395,
 12                                                  406 (1989); Nissel v. Certain
 13                                                  Underwriters at Lloyd's of
 14                                                  London (1998) 62
 15                                                  Cal.App.4th 1103, 1114, 73
 16                                                  Cal.Rptr.2d 174.)
 17   7.     Insured’s Burden of Establishing        Garvey v. State Farm Fire &
 18          Coverage                                Casualty Co., supra, 48
 19                                                  Cal.3d at p. 406, 257
 20                                                  Cal.Rptr. 292, 770 P.2d 704;
 21                                                  Central Nat'l Ins. Co. v.
 22                                                  Sup.Ct. (Spindt) (1992) 2
 23                                                  CA4th 926, 932
 24
      8.     Insuring Clause Interpreted Broadly     White v. Western Title Ins.
 25
                                                     Co., 40 Cal. 3d 870, 881
 26
                                                     (1985)
 27

 28

                                                3
                        PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 4 of 96 Page ID #:3771




  1   9.     Insurance Policy Exclusions Interpreted    White v. Western Title Ins.
  2          Strictly Against Insurer                   Co., 40 Cal. 3d 870, 881
  3                                                     (1985)
  4   10.    Definition of Investigation                10 CAL. CODE REGS. §
  5                                                     2695.2(k)
  6   11.    Duty to disclose benefits and coverages    10 CAL. CODE REGS. §
  7                                                     2695.4(a)
  8   12.    Duty to begin investigation                10 CAL. CODE REGS. §
  9                                                     2695.5(e), (e)(3)
 10   13.    Duty to provide adequate training and      10 CAL. CODE REGS. §§
 11          annual training on insurance regulations   2695.2(m); 2695.6(b)
 12   14.    Requirements for acceptance or denial      10 CAL. CODE. REGS., §
 13          claim                                      2695.7(b) & (b)(1)
 14   15.    Breach of Policy Conditions                Campbell v. Allstate Ins. Co.,
 15                                                     60 Cal.2d 303, 305 (1963);
 16                                                     McCormick v. Sentinel Life
 17                                                     Ins. Co., 153 Cal.App.3d
 18                                                     1030, 1046 (1984); and Attah
 19                                                     v. State Farm General
 20                                                     Insurance Company, Case
 21                                                     No. CV 16-07575-GW
 22                                                     (PLAx), 2017 WL 3531500 *
 23                                                     10 (C.D. Cal. 2017)
 24   16.    Duty to keep insured informed of claim     10 CAL. CODE REGS. §
 25          status                                     2695.7(c)(1)
 26
      17.    Duty to Respond Promptly to                10 CAL. CODE REGS. §
 27
             Communications from Insured                2695.5(b)
 28

                                              4
                       PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 5 of 96 Page ID #:3772




  1   18.    Duty to pay for consequential damage       10 CAL. CODE REGS. §
  2                                                     2695.9(a)(1)
  3   19.    Duty to replace items that do not match    10 CAL. CODE REGS. §
  4                                                     2695.9(a)(2)
  5   20.    Requirements for losses settled on basis   10 CAL. CODE REGS. §
  6          of written scope or estimate               2695.9(d)
  7   21.    Insurer’s Duty to Investigate After        White v. Western Title Ins.
  8          Lawsuit Filed                              Co., 40 Cal. 3d 870, 881
  9                                                     (1985)
 10   22.    Reliance on experts                        Chateau Chamberay v.
 11                                                     Associated Intern. Ins. Co.
 12                                                     (2000) 90 Cal.App.4th 335,
 13                                                     348-49; Guebara v. State
 14                                                     Farm General Ins. Co. (9th
 15                                                     Cir. 2001) 237 F.3d 987,
 16                                                     996.
 17

 18   23.    Managing Agent                             Egan v. Mutual of Omaha
 19                                                     Ins. Co., 24 Cal.3d 809, 822-
 20                                                     823 (1979); Major v. Western
 21                                                     Home Ins. Co., 169 Cal. App.
 22                                                     4th 1197, 1220-1221 (2009)
 23   24.    Genuine Dispute                            Wilson v. 21st Century Ins.
 24                                                     Co. (2007) 42 Cal.4th 713,
 25                                                     723-724. 402.
 26   25.    Requirements for claim denial              Frommoethelydo v. Fire
 27                                                     Insurance Exchange (1986)
 28                                                     42 Cal.3d 208, 214–215;
                                               5
                       PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 6 of 96 Page ID #:3773




  1                                                  Egan v. Mutual of Omaha
  2                                                  Ins. Co. (1979) 24 Cal.3d
  3                                                  809, 819
  4   26.    Violations of insurance statutes and    Jordan v. Allstate Ins. Co.,
  5          regulations as evidence of bad faith    148 Cal.App.4th 1062, 1078
  6                                                  (2007); Shade Foods, Inc. v.
  7                                                  Innovative Products Sales &
  8                                                  Marketing, Inc., 78
  9                                                  Cal.App.4th 847, 916 (2000).
 10   27.    Fraud as a basis for punitive damages   Civil Code section
 11                                                  3294(c)(3); see Notrica v.
 12                                                  State Comp. Ins. Fund, 70
 13                                                  Cal.App.4111 911, 948
 14                                                  (1999); Wetherbee v. United
 15                                                  Ins. Co. of America, 265
 16                                                  Cal.App.2d 921, 931 (1968);
 17                                                  see Simon v. San Paolo US.
 18                                                  Holding Co., Inc., 35 Cal.4th
 19                                                  1159, 1170 (2005).
 20   28.    Claim Status Report Required When 3     Cal. Ins. Code, §§ 2070, 2071
 21          Adjusters Assigned to Claim in Less     (“Adjusters”)
 22          than Six-month Period
 23

 24

 25

 26

 27

 28

                                               6
                       PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 7 of 96 Page ID #:3774




  1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 1
  2                     315. Interpretation—Meaning of Ordinary Words
  3

  4         You should assume that the parties intended the words in their contract to have
  5   their usual and ordinary meaning unless you decide that the parties intended the words
  6   to have a special meaning.
  7

  8   Source: CACI 315
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                7
                        PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 8 of 96 Page ID #:3775




  1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
  2   1:
  3         This instruction is irrelevant, improper, and should not be given for three
  4   reasons.
  5         One, the interpretation of an insurance policy is a question of law and follows
  6   the general rules of contract interpretation. Waller v. Truck Ins. Exchange, Inc., 11 Cal.
  7   4th 1, 18 (1995). A policy provision will be considered ambiguous when it is capable
  8   of two or more constructions, both of which are reasonable. Id. Here, the Court has
  9   not made a determination that a policy provision is capable of two or more reasonable
 10   constructions. Moreover, in this lawsuit, Plaintiffs have not identified any terms or
 11   provisions that they consider vague and ambiguous. Accordingly, Plaintiffs’ proposed
 12   jury instruction – which seeks for the jury to interpret the insurance policy – is
 13   improper. See also, CACI No. 314 (The “Directions for Use” provides that this jury
 14   instruction is proper when “there is conflicting extrinsic evidence as to what the parties
 15   intended the language of their contract to mean.”).
 16         Two, the “Directions for Use” states that CACI No. 315 “may be given with
 17   CACI No. 314”. Accordingly, CACI No. 315 is premised on the inclusion of CACI
 18   No. 314, but Plaintiffs failed to include CACI No. 314 in their proposed jury
 19   instructions.
 20         Three, even if Plaintiffs listed CACI No. 314 in their proposed jury instruction,
 21   the series of jury instructions concerning “Interpretation” of contracts (i.e., CACI Nos.
 22   314 – 320) is irrelevant and inapplicable to this action. Plaintiffs do not dispute the
 23   meaning of any words in the subject insurance policy. Indeed, Plaintiffs have not made
 24   such allegations in their initial disclosures and discovery responses. Moreover, in their
 25   proposed jury instructions, Plaintiffs have not identified any words in the insurance
 26   policy that are in dispute in– which is a requirement pursuant to CACI No. 314. See,
 27   CACI NO. 314 (“[Name of plaintiff] and [name of defendant] dispute the meaning of
 28   the following words in their contract: [insert disputed language]”). The jury instruction
                                                   8
                         PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 9 of 96 Page ID #:3776




  1   clearly indicates that the disputed language must be included, but Plaintiffs failed to
  2   do so – which conclusively prevents the use of this instruction.
  3         In sum, this case arises out of a dispute concerning the cause and scope of
  4   damages allegedly resulting from a tree falling in Plaintiffs’ backyard, as well as the
  5   appropriate method of repairs. Plaintiffs have not disputed the interpretation of any
  6   words in the insurance policy, nor have they alleged that any portion of the insurance
  7   policy is vague and ambiguous. Therefore, this jury instruction is irrelevant, improper,
  8   and should not be given.
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  9
                         PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 10 of 96 Page ID #:3777




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 1:
   2         Plaintiffs’ first claim against State Farm is for breach of contract. State Farm
   3   relies on various exclusions to argue that Plaintiffs’ claim is not covered. The
   4   exclusions include words like “marring.”
   5         CACI 315 may be given if 314 is not given. The instruction’s use of the word
   6   “may” instead of “shall,” makes this clear. Even where the parties do not dispute the
   7   meaning of a word in the contract, there may still be the issue of contract interpretation
   8   left to the jury in order to determine whether those words apply to a particularly factual
   9   situation. For example, State Farm contends Plaintiffs’ loss was caused by “marring.”
  10   For the jury to determine whether “marring” caused the loss, it must form an
  11   understanding of what “marring” means. Under the rules of contract interpretation,
  12   including interpretation of policy exclusions, terms are interpreted by their plain
  13   meaning. AIU Ins. Co. v. Superior Court (1990) 51 Cal.3d 807, 821-822. The jury
  14   will called on to interpret terms in the insurance contract and determine whether the
  15   apply to the facts of the loss and preclude coverage thereby. This is a correct statement
  16   of applicable law that should be given to the jury.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   10
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 11 of 96 Page ID #:3778




   1                     PLAINTIFFS’ DISPUTED INSTRUCTION NO. 2
   2               CACI 350 – INTRODUCTION TO CONTRACT DAMAGES
   3           If you decide that the Nemans have proved their claim against State Farm for
   4   breach of contract, you also must decide how much money will reasonably compensate
   5   the Nemans for the harm caused by the breach. This compensation is called “damages.”
   6   The purpose of such damages is to put the Nemans in as good a position as they would
   7   have been if State Farm had performed as promised.
   8           To recover damages for any harm, the Nemans must prove that when the
   9   contract was made, all parties knew or could reasonably have foreseen that the harm
  10   was likely to occur in the ordinary course of events as result of the breach of the
  11   contract.
  12           The Nemans also must prove the amount of his damages according to the
  13   following instructions. They do not have to prove the exact amount of damages. You
  14   must not speculate or guess in awarding damages.
  15           The Nemans claim damages for policy benefits owed but not paid to them under
  16   the terms of their homeowners insurance policy issued by State Farm General
  17   Insurance Company. Those benefits include the cost of repairing or replacing portions
  18   of their home, backyard, pool, and personal property that were damaged by the tree
  19   fall.
  20           The Nemans further claim policy benefits the cost of packing out, storing and
  21   packing back in their family’s personal belongings while the home is undergoing
  22   repairs.
  23

  24   Source: CACI 350
  25

  26

  27

  28

                                                  11
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 12 of 96 Page ID #:3779




   1                             DEFENDANT’S OBJECTION TO
   2                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 2:
   3

   4         Plaintiffs propose Judicial Council Civil Jury Instruction (“CACI”) No. 350,
   5   which is entitled “Introduction to Contract Damages”. But this instruction is
   6   cumulative and thus, the instruction should not be given.
   7         Here, Plaintiffs propose CACI 350, but they simultaneously propose CACI
   8   2300: Breach of Contractual Duty to Pay a Covered Claim – Essential Factual
   9   Elements. CACI 2300 requires the jury to not only determine whether additional
  10   policy benefits are owed, but also “the amount of the covered loss that State Farm
  11   General Insurance Company failed to pay”. This is precisely the same instruction and
  12   analysis that CACI No. 350 provides.
  13         Based on the aforementioned reasons, CACI No. 350 is cumulative, will result
  14   in a waste of time, and will only serve to confuse the jury. Therefore, this instruction
  15   should not be given.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   12
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 13 of 96 Page ID #:3780




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 2:
   2         CACI 350 provides an explanation for awarding and calculating contract
   3   damages. This ensures the jury awards only damages which may be recoverable on a
   4   breach of contract claim. The Directions for Use state “This instruction should always
   5   be read” instructing the jury on specific types of contract damages being sought.
   6   (CACI No. 350.) Thus, this is an appropriate instruction to give to the jury before
   7   instructing it on the elements for breach of an insurance contract.
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  13
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 14 of 96 Page ID #:3781




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 3
   2                        CAUSATION: SUBSTANTIAL FACTOR
   3         A substantial factor in causing harm is a factor that a reasonable person would
   4   consider to have contributed to the harm. It must be more than a remote or trivial
   5   factor. It does not have to be the only cause of the harm.
   6         Conduct is not a substantial factor in causing harm if the same harm would have
   7   occurred without that conduct.
   8

   9   Source: CACI 430
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  14
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 15 of 96 Page ID #:3782




   1                             DEFENDANT’S OBJECTION TO
   2                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 3:
   3

   4         Plaintiffs propose Judicial Council Civil Jury Instruction (“CACI”) No. 430,
   5   which is entitled “Causation: Substantial Factor”. But this instruction is irrelevant,
   6   improper, cumulative, and should not be given for two reasons.
   7         One, the 400 series is tethered to the tort of negligence, but Plaintiffs do not
   8   allege a negligence cause of action in the action. Here, Plaintiffs levy one cause of
   9   action for breach of contract, and one cause of action for breach of the implied
  10   covenant of good faith and fair dealing. Plaintiffs’ causes of action are rooted in
  11   contract, not negligence. Therefore, any use of the 400 series (and particularly CACI
  12   No. 413) is irrelevant, improper, and should not be given to the jury.
  13         Two, this jury instruction is cumulative of CACI No. 2306: Covered and
  14   Excluded Risks – Predominant Cause of Loss. Because CACI No. 2306 pertains to
  15   insurance litigation and addresses the element of causation, CACI No. 430 (i.e.,
  16   Causation: Substantial Factor) is cumulative and should not be given.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   15
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 16 of 96 Page ID #:3783




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 3:
   2         Plaintiff’s’ claim for breach of the implied covenant of good faith and fair dealing
   3   is a tort claim and the elements for this claim specifically include the “substantial factor”
   4   test. See Joint Instruction No. 48, Element 5 [“5. That State Farm General Insurance
   5   Company’s failure to pay the policy benefits was a substantial factor in causing the
   6   Nemans’ harm.] This instruction will provide guidance to the jury as what it means for
   7   something to be a “substantial factor” in causing Plaintiffs’ harm. This is particularly
   8   important where, as here, State Farm is blaming its insureds for causing their own harm.
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    16
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 17 of 96 Page ID #:3784




   1                     PLAINTIFFS’ DISPUTED INSTRUCTION NO. 4
   2                  DAMAGES FOR BAD FAITH (CACI 2350) (MODIFIED)
   3         If you decide that Plaintiffs have proven their claim against State Farm General
   4   Insurance Company for unreasonably or improperly failing to pay policy benefits, you
   5   also must decide how much money will reasonably compensate Plaintiffs for the harm.
   6   This compensation is called "damages."
   7
             The amount of damages must include an award for all harm that was caused by
   8
       State Farm General Insurance Company, even if the particular harm could not have been
   9
       anticipated.
  10
             The Nemans must prove the amount of their damages. However, the Nemans do
  11
       not have to prove the exact amount of damages that will provide reasonable
  12
       compensation for the harm. You must not speculate or guess in awarding damages.
  13

  14          The following are the specific items of damages claimed by Nemans:

  15          1.      Mental suffering, anxiety, humiliation and emotional distress;
  16
              2.      The cost of attorney fees incurred to recover benefits due under the terms
  17
       of Plaintiffs’ insurance policy issued by State Farm General Insurance Company;
  18
              3.      The cost of hiring a public adjuster to recover benefits due under the terms
  19
       of Plaintiffs’ insurance policy issued by State Farm General Insurance Company; and
  20

  21          4.      Costs incurred for hiring experts to prove the policy benefits for State

  22   Farm failed to pay.

  23          No fixed standard exists for deciding the amount of damages for mental
  24   suffering, anxiety, humiliation, and emotional distress. You must use your judgment to
  25   decide a reasonable amount based on the evidence and your common sense.
  26
             In order to recover attorney fees, Plaintiffs must prove that because of State Farm
  27
       General Insurance Company’s unreasonable or improper failure to pay policy benefits,
  28
       it was reasonably necessary for them to hire an attorney to recover the policy benefits.
                                                    17
                            PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 18 of 96 Page ID #:3785




   1   Plaintiffs may recover attorney fees they incurred to obtain policy benefits but not
   2   attorney fees they incurred for other purposes.
   3
             Plaintiffs are represented in this case under a contingent attorney fee contract,
   4
       meaning that they must pay a percentage of their entire award to their attorneys as a
   5
       contingent fee. In order to determine what portion of that total fee is attributable to
   6
       work performed to obtain policy benefits, you must determine the amount of
   7
       Plaintiffs’ compensatory damages, if any. You must also determine the number of
   8
       hours recorded by Plaintiffs’ attorneys that you find are attributable to their efforts to
   9
       collect policy benefits. To determine the percentage of the legal fees attributable to
  10
       collect policy benefits, you should determine the total number of hours the Nemans’
  11
       attorneys spent on the case and then determine how many hours were spent working
  12
       exclusively on the contract recovery. Hours spent working on issues jointly related
  13
       to both the tort and contract claims should be apportioned, with some hours assigned
  14
       to the contract and some to the tort. This latter figure, added to the hours spent on the
  15
       contract alone, when divided by the total number of hours worked, should provide the
  16
       appropriate percentage. Multiple this percentage by the total amount of the Neman’s
  17
       compensatory damages. The result of those two calculations is the amount of your
  18
       attorney fee award in this case.
  19

  20

  21   Source: CACI 2350; Egan v. Mutual of Omaha Ins. Co., 24 Cal.3d 809, 824 (1979);

  22   Cassim v. State Farm General Ins. Co. ,33 Cal.4th 780, 806-812 (2004); see also CACI

  23   3900, 3905A

  24

  25

  26

  27

  28

                                                   18
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 19 of 96 Page ID #:3786




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   4:
   3         State Farm objects to Instruction No. 40 as phrased because Plaintiffs include
   4   an incomplete version of CACI No. 2350. More specifically, Plaintiffs failed to
   5   include that they bear the burden of proving their damages (i.e., “Plaintiffs must
   6   prove the amount of their damages”). Plaintiffs also failed to include that the jury
   7   “must not speculate or guess in awarding damages.”
   8         In addition, Plaintiffs’ jury instruction provides an improper and vague
   9   explanation regarding the calculation of Brandt fees in a contingent fee case. In
  10   Cassim, the California Supreme Court addressed the proper method of calculating
  11   Brandt fees in a contingent fee case where a plaintiff simultaneously pursues breach
  12   of contract and bad faith causes of action against an insurer (as is the case here). Id.
  13   at 811. The Cassim Court held that in such cases, a proper calculation of Brandt fees
  14   requires a determination of the percentage of all fees attributable to obtaining policy
  15   benefits. Id. at 812. This formula is based on the percentage of the attorney’s overall
  16   efforts devoted to the contractual portion of the case. Id. Further, the Cassim Court
  17   directed that hours spent on the case should be divided into categories: contract claim
  18   only; bad faith claim only; and both claims combined. Id. The Court then established
  19   a formula so the fee award would equal the ratio of the hours devoted to recovery of
  20   the policy benefits, plus the hours attributable to both contract and bad faith claims,
  21   divided by the hours to litigate the entire case. Id.
  22         To demonstrate this formula, the Court provided the following example:
  23   Suppose the compensatory damages are $3,594,000. Suppose further that the
  24   attorney and the client have a 40 percent contingent fee agreement. The total legal fee
  25   for the compensatory award is thus 40 percent of $3,594,000, or $1,437,600. Now
  26   suppose counsel spent 1,500 hours on the case, and can prove this breakdown: 200
  27   hours on issues related solely to the contract, 500 hours on issues relevant to both the
  28   contract and the tort, and 800 hours on issues related solely to the tort. The trial court
                                                    19
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 20 of 96 Page ID #:3787




   1   could reasonably conclude that half the hours spent on the joint contract/tort issues
   2   are fairly attributable to the contract (i.e., half of 500 hours, or 250 hours), and thus
   3   30 percent of the hours worked (200 hours plus 250 hours, divided by 1,500 total
   4   hours) is attributable to the contract recovery. Thirty percent of the total legal fee (30
   5   percent times $1,437,600) is $431,280. This is the amount a trial court should award
   6   as Brandt fees in this hypothetical situation. Id.
   7         Here, Plaintiffs have failed to instruct the jury that the overall efforts expended
   8   on this case should be placed into three different categories (i.e., contract claim only;
   9   bad faith claim only; and both claims combined). Plaintiffs have also instructed the
  10   jury to repeatedly multiply numerous figures, and Cassim does not require such
  11   multiplication.
  12         Based on the aforementioned reasons and authority, Plaintiffs’ proposed jury
  13   instruction should not be given. State Farm proposes the alternative:
  14   If you decide that Plaintiffs have proven their claim against State Farm, you must
  15   also decide how much money will reasonably compensate Plaintiff for the harm.
  16   This compensation is called “damages.”
  17         The amount of damages must include an award for all harm that was caused by
  18   State Farm, even if the particular harm could not have been anticipated.
  19   Plaintiffs must prove the amount of their damages. However, Plaintiffs do not have
  20   to prove the exact amount of damages that will provide reasonable compensation for
  21   the harm. You must not speculate or guess in awarding damages.
  22         The following are the specific items of damages claimed by Plaintiffs:
  23         1.     Mental suffering, anxiety, humiliation, and emotional distress; and
  24         2.     The cost of attorney fees to recover benefits due under the terms of
  25   Plaintiffs’ insurance policy issued by State Farm.
  26         No fixed standard exists for deciding the amount of damages for mental
  27   suffering, anxiety, humiliation or emotional distress. You must use your judgment to
  28   decide a reasonable amount based on the evidence and your common sense.
                                                    20
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 21 of 96 Page ID #:3788




   1         To recover attorney fees Plaintiffs must prove that because of State Farm’s
   2   breach of the obligation of good faith and fair dealing it was reasonably necessary for
   3   them to hire an attorney to recover the policy benefits. Plaintiffs may recover
   4   attorney fees they incurred to obtain policy benefits but not attorney fees they
   5   incurred for other purposes.
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  21
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 22 of 96 Page ID #:3789




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 4:
   2         Plaintiffs revised this instruction following receipt of State Farm’s objections to
   3   track with the language in CACI 2350. Plaintiffs also revised the explanation of Cassim
   4   calculations for determining Plaintiffs’ attorneys’ fee award. This instruction accurately
   5   reflects applicable law, the damages Plaintiffs seek, and the applicable standards and
   6   guidance for the jury to follow when awarding and calculating bad faith damages.
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   22
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 23 of 96 Page ID #:3790




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 5
   2            PUNITIVE DAMAGES – ENTITY DEFENDANT (CACI 3945)
   3         If you decide that State Farm General Insurance Company’s conduct caused the
   4   Nemans harm, you must decide whether that conduct justifies an award of punitive
   5   damage. The purposes of punitive damages are to punish a wrongdoer for the conduct
   6   that harmed the plaintiff and to discourage similar conduct in the future.
   7         You may award punitive damages against State Farm General Insurance
   8   Company only if the Nemans prove that State Farm General Insurance Company
   9   engaged in conduct with malice, oppression, or fraud. To do this, the Nemans must
  10   prove one of the following by clear and convincing evidence:
  11            1. That the conduct constituting malice, oppression, or fraud was committed
  12                by one of more officers, directors, or managing agents of State Farm
  13                General Insurance Company who acted on behalf of State Farm General
  14                Insurance Company;
  15            2. That the conduct constituting malice, oppression, or fraud was authorized
  16                by one or more officers, directors, or managing agents of State Farm
  17                General Insurance Company; or
  18            3. That one or more officers, directors, or managing agents of State Farm
  19                General Insurance Company knew of the conduct constituting malice,
  20                oppression, or fraud and adopted or approved that conduct after it
  21                occurred.
  22         “Malice” means that State Farm General Insurance Company acted with intent
  23   to cause injury or that State Farm General Insurance Company’s conduct was
  24   despicable and was done with a willful and knowing disregard of the rights or safety
  25   of another. A person acts with knowing disregard when she or she is aware of the
  26   probable dangerous consequences of her or her conduct and deliberately fails to avoid
  27   those consequences.
  28

                                                  23
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 24 of 96 Page ID #:3791




   1          “Oppression” means that State Farm General Insurance Company’s conduct was
   2   despicable and subjected the Nemans to cruel and unjust hardship in knowing disregard
   3   of their rights.
   4          “Despicable conduct” is conduct that is so vile, base, or contemptible that it
   5   would be looked down on and despised by reasonable people.
   6          “Fraud” means that State Farm General Insurance Company intentionally
   7   misrepresented or concealed a material fact and did so intending to harm the Nemans.
   8          An employee is a “managing agent” if he or she exercises substantial
   9   independent authority and judgment in his or her corporate decision making such that
  10   his or her decisions ultimately determine corporate policy.
  11          There is no fixed formula for determining the amount of punitive damages, and
  12   you are not required to award any punitive damages. If you decide to award punitive
  13   damages, you should consider all of the following factors in determining the amount:
  14          (a) How reprehensible was State Farm General Insurance Company 's conduct?
  15   In deciding how reprehensible State Farm General Insurance Company's conduct was,
  16   you may consider, among other factors:
  17          1. Whether the conduct caused physical harm;
  18          2. Whether State Farm General Insurance Company disregarded the health or
  19          safety of others;
  20          3. Whether the Nemans were financially weak or vulnerable and State Farm
  21          General Insurance Company knew the Nemans were financially weak or
  22          vulnerable and took advantage of them;
  23          4. Whether State Farm General Insurance Company's conduct involved a pattern
  24          or practice; and
  25          5. Whether State Farm General Insurance Company acted with trickery or deceit.
  26          (b) Is there a reasonable relationship between the amount of punitive damages
  27   and the Nemans' harm or between the amount of punitive damages and potential harm
  28

                                                 24
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 25 of 96 Page ID #:3792




   1   to the Nemans that State Farm General Insurance Company knew was likely to occur
   2   because of its conduct?
   3         (c) In view of State Farm General Insurance Company's financial condition,
   4   what amount is necessary to punish it and discourage future wrongful conduct? You
   5   may not increase the punitive award above an amount that is otherwise appropriate
   6   merely because State Farm General Insurance Company has substantial financial
   7   resources. Any award you impose may not exceed State Farm General Insurance
   8   Company's ability to pay.
   9         Punitive damages may not be used to punish State Farm General Insurance
  10   Company for the impact of its alleged misconduct on persons other than the Nemans.
  11

  12
       Source: CACI 3945
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               25
                         PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 26 of 96 Page ID #:3793




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   5:
   3         Given that Plaintiffs are opposing State Farm’s request to bifurcate the claim
   4   of punitive damages (i.e., State Farm’s Motion in Limine No. 3), it appears Plaintiffs
   5   have improperly selected CACI No. 3946: Punitive Damages – Entity Defendant –
   6   Bifurcated Trial (First Phase). To the extent Plaintiffs will amend the proposed jury
   7   instruction to select CACI No. 3945, State Farm objects for the reasons delineated in
   8   State Farm’s Motion in Limine No. 3. Namely, the issue of punitive damages should
   9   be bifurcated because State Farm’s financial condition is irrelevant to liability and
  10   such evidence will have an unduly prejudicial effect; because there are differences in
  11   the burdens of proof necessary to prove liability; because a limiting instruction to the
  12   jury will be insufficient to avoid confusion and prejudice as the issues will be
  13   conflated; and because trial will be expedited as additional evidence does not need to
  14   be presented should Plaintiffs fail to establish a breach of contract or bad faith.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   26
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 27 of 96 Page ID #:3794




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 5:
   2         Plaintiffs amended this proposed jury instruction to track with CACI No. 3945.
   3   Plaintiffs believe punitive damages should not be bifurcated for the reasons delineated
   4   in their opposition to State Farm’s Motion in Limine No. 3. (See Dkt. # 68.) See also,
   5   Jones v. Nat'l R.R. Passenger Corp., 2018 WL 6606247, at *4 (N.D. Cal. Dec. 17,
   6   2018) (“In the Ninth Circuit, ‘[b]ifurcation… is the exception rather than the rule of
   7   normal trial procedure.’”)
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  27
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 28 of 96 Page ID #:3795




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 6
   2                            ALL-RISK POLICY COVERAGE
   3         An all-risk policy covers risks of physical loss except those excluded under the
   4   terms of the insuring contract. Under an all-risk policy, the limits of coverage are
   5   defined by the exclusions.
   6

   7   Source: Garvey v. State Farm Fire & Casualty Co., supra, 48 Cal.3d at p. 406, 257
   8   Cal.Rptr. 292, 770 P.2d 704; Nissel v. Certain Underwriters at Lloyd's of London
   9   (1998) 62 Cal.App.4th 1103, 1114, 73 Cal.Rptr.2d 174.)
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 28
                         PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 29 of 96 Page ID #:3796




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2
       6:

   3
             The Court “prefers counsel to use the California Jury Instruction in either BAJI
   4
       or CACI.” See, Court’s Civil Jury Trial Order, Section 2. However, this instruction is
   5
       not based upon CACI.
   6
             Moreover, this jury instruction is cumulative of State Farm’s proposed jury
   7
       instructions, which are based upon CACI No. 2303. More specifically, State Farm’s
   8
       proposed jury instructions provide that the Policy’s exclusions limit the coverage
   9
       available under the policy.
  10
             In addition, this jury instruction may seek for the jury to interpret policy
  11
       provisions, which is improper. As previously noted, the interpretation of an insurance
  12
       policy is a question of law and follows the general rules of contract interpretation.
  13
       Waller v. Truck Ins. Exchange, Inc., 11 Cal. 4th 1, 18 (1995).
  14
             Therefore, Special Jury Instruction No. 1 should not be given to the jury.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   29
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 30 of 96 Page ID #:3797




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 6:
   2         There is no prohibition on Plaintiffs proposing special instructions based on
   3   established law that is applicable to this case.
   4         This particular statement of law applies to the facts of the case because the
   5   major contention between the parties is the cause of Plaintiffs’ loss which requires the
   6   jury to look at the insurance policy. The instruction is appropriate where, as here, the
   7   insurance company claims the loss is caused by an excluded peril. Indeed, this
   8   principle applies where a causation analysis must be undertaken by the jury in order to
   9   determine a breach of contract claim. See Garvey v. State Farm Fire & Casualty Co.,
  10   48 Cal. 3d 395, 405-406 (1989). Thus, this instruction is needed to explain the steps
  11   for determining coverage under the policy.
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    30
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 31 of 96 Page ID #:3798




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 7
   2               INSURED’S BURDEN OF ESTABLISHING COVERAGE
   3         Under an “all risk” policy, the insured has the threshold burden of proving a loss
   4   within the policy's insuring clause. Once the insured has done so, the burden shifts to
   5   the insurer to prove the loss was caused by an excluded peril.
   6         The burden on the insured in this situation is usually minimal, requiring proof
   7   only that the insured suffered a “accidental direct physical loss” to covered property
   8   while the policy was in effect.
   9

  10

  11         Source: Garvey v. State Farm Fire & Casualty Co., supra, 48 Cal.3d at p. 406,
  12   257 Cal.Rptr. 292, 770 P.2d 704; Central Nat'l Ins. Co. v. Sup.Ct. (Spindt) (1992) 2
  13   CA4th 926, 932
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  31
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 32 of 96 Page ID #:3799




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   7:
   3          This instruction provides the insured bears the initial burden of proving a loss
   4   within the policy, but then the burden shifts to the insurer to prove the loss was caused
   5   by an excluded peril. However, this special jury instruction repeats principles of law
   6   contained in other jury instructions. Namely, it is cumulative of Instruction No. 3 –
   7   which states that Plaintiffs bear the burden of proving her claims. Moreover, it is
   8   cumulative of State Farm’s proposed jury instructions, which are based upon CACI
   9   No. 2303. There, the jury instruction provides that the defendant must prove that the
  10   loss was caused by an exclusion under the policy. Because this Court’s Civil Jury Trial
  11   Order states that the jury instructions shall “cover only one subject or principle of law
  12   [and] not repeat principles of law contained in any other requested instructions”,
  13   Special Jury Instruction No. 2 is improper. Moreover, the Court “prefers counsel to
  14   use the California Jury Instruction in either BAJI or CACI.” See, Court’s Civil Jury
  15   Trial Order, Section 2. Therefore, Special Jury Instruction No. 2 should not be given
  16   to the jury.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   32
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 33 of 96 Page ID #:3800




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 7:
   2         There is no prohibition on Plaintiffs proposing special instructions based on
   3   established law that is applicable to this case.
   4         This particular statement of law applies to the facts of the case because the
   5   major contention between the parties is the cause of Plaintiffs’ loss which requires
   6   the jury to look at the insurance policy. The instruction is appropriate where, as here,
   7   the insurance company claims the loss is caused by an excluded peril. Indeed, this
   8   principle applies where a causation analysis must be undertaken by the jury in order
   9   to determine a breach of contract claim. See Garvey v. State Farm Fire & Casualty
  10   Co., 48 Cal. 3d 395, 405-406 (1989). Thus, this instruction is needed to explain the
  11   steps for determining coverage under the policy and the parties’ respective burdens
  12   for same. Paragraph 2 explains what burden the insured must meet to show the loss
  13   falls within the insuring clause of the policy.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    33
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 34 of 96 Page ID #:3801




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 8
   2

   3                    INSURING CLAUSE INTERPRETED BROADLY
   4         Coverage clauses are interpreted broadly so as to afford the greatest possible
   5   protection to the insured.
   6

   7   Source: White v. Western Title Ins. Co., 40 Cal. 3d 870, 881 (1985)
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 34
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 35 of 96 Page ID #:3802




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   8:
   3         Plaintiffs propose this instruction which states that coverage clauses are to be
   4   interpreted broadly as to afford the greatest possible protection to the insured.
   5   However, the jury should not be permitted to interpret the policy in this action. As
   6   previously noted, the interpretation of an insurance policy is a question of law and
   7   follows the general rules of contract interpretation. Waller v. Truck Ins. Exchange,
   8   Inc., 11 Cal. 4th 1, 18 (1995). A policy provision will be considered ambiguous when
   9   it is capable of two or more constructions, both of which are reasonable. Id. Here,
  10   the Court has not made a determination that a policy provision is capable of two or
  11   more reasonable constructions.
  12         Moreover, Plaintiffs’ reliance on White v. Western Title Ins. Co., 40 Cal. 3d
  13   870, 881 (1985) is misplaced. There, because the Court determined that an ambiguity
  14   existed in the policy, the Court then stated that coverage clauses are to be interpreted
  15   broadly in favor of the insurer. However, Plaintiffs have not alleged, nor have they
  16   identified, an ambiguity in the Policy. Therefore, this jury instruction is irrelevant
  17   and should not be given.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   35
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 36 of 96 Page ID #:3803




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 8:
   2
             There is no prohibition on Plaintiffs proposing special instructions based on
   3
       established law that is applicable to this case.
   4
             This particular statement of law applies to the facts of the case because the major
   5
       contention between the parties is the cause of Plaintiffs’ loss which requires the jury to
   6
       look at the insurance policy. The instruction is appropriate where, as here, the insurance
   7
       company claims the loss is caused by an excluded peril. Indeed, this principle applies
   8
       where a causation analysis must be undertaken by the jury in order to determine a breach
   9
       of contract claim. See Garvey v. State Farm Fire & Casualty Co., 48 Cal. 3d 395, 405-
  10
       406 (1989). Thus, this instruction is needed to explain the steps for determining
  11
       coverage under the policy and the parties’ respective burdens for same. This instruction
  12
       explains how the jury should interpret the insuring clause of the policy when
  13
       determining whether Plaintiffs met their burden of showing the loss falls within the
  14
       insuring clause of the policy.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    36
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 37 of 96 Page ID #:3804




   1                   PLAINTIFFS’ DISPUTED INSTRUCTION NO. 9
   2    INSURANCE POLICY EXCLUSIONS INTERPRETED STRICTLY AGAINST
   3                                        INSURER
   4         Policy exclusions are interpreted narrowly against the insurer.
   5

   6   Source: White v. Western Title Ins. Co., 40 Cal. 3d 870, 881 (1985)
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 37
                         PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 38 of 96 Page ID #:3805




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   9:
   3         This jury instruction is inapplicable because Plaintiffs do not dispute the
   4   meaning of any words in the subject insurance policy. In fact, Plaintiffs have not made
   5   such allegations in their initial disclosures and discovery responses, nor have they
   6   identified any provisions that are uncertain or ambiguous – which is required in order
   7   to narrowly interpret exclusions against an insurer. Indeed, the case that Plaintiffs cite
   8   to as “authority” supports the exclusion of this jury instruction.
   9         As a preliminary matter, in White v. Western Title Ins. Co., 40 Cal. 3d 870
  10   (1985), the court noted that “[c]onstruction of the policy…is controlled by the well-
  11   established rules on interpretation of insurance agreements.” Id. at 881. Moreover, the
  12   court recognized that “[a]ny ambiguity or uncertainty in an insurance policy is to be
  13   resolved against the insurer….” Id. (internal citations omitted). As such, White
  14   recognized that such an instruction is only appropriate when the court determines that
  15   an ambiguity or uncertainty is present. But this Court has not made such a
  16   determination in this action. Moreover Plaintiffs failed to allege throughout the
  17   pendency of this lawsuit that the subject insurance policy is vague or uncertain.
  18   Therefore, this jury instruction is irrelevant, improper, and should not be given.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   38
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 39 of 96 Page ID #:3806




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 9:
   2         There is no prohibition on Plaintiffs proposing special instructions based on
   3   established law that is applicable to this case.
   4         This particular statement of law applies to the facts of the case because the major
   5   contention between the parties is the cause of Plaintiffs’ loss which requires the jury
   6   to look at the insurance policy. The instruction is appropriate where, as here, the
   7   insurance company claims the loss is caused by an excluded peril. Indeed, this
   8   principle applies where a causation analysis must be undertaken by the jury in order to
   9   determine a breach of contract claim. See White v. Western Title Ins. Co., 40 Cal. 3d
  10   870, 881 (1985); and Garvey v. State Farm Fire & Casualty Co., 48 Cal. 3d 395, 405-
  11   406 (1989).
  12         Thus, this instruction is needed to explain the steps for determining coverage
  13   under the policy and the standard to be applied when interpreting and applying policy
  14   exclusions. This instruction explains to the jury the standard under which exclusions
  15   are to be interpreted when determining whether a loss was caused by an excluded peril
  16   thereby precluding coverage.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    39
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 40 of 96 Page ID #:3807




   1                   PLAINTIFFS’ DISPUTED INSTRUCTION NO. 10
   2                           DEFINITION OF INVESTIGATION
   3         "Investigation" means all activities of an insurer or its claims agent related to
   4   the determination of coverage, liabilities, or nature and extent of loss or damage for
   5   which benefits are afforded by an insurance policy, obligations or duties under a bond,
   6   and other obligations or duties arising from an insurance policy or bond.
   7

   8   Source: 10 CAL. CODE REGS. § 2695.2(k)
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  40
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 41 of 96 Page ID #:3808




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   10:
   3

   4         This jury instruction is irrelevant, improper, and should not be given because it
   5   is cumulative. Namely, CACI 2337 provides an extensive list regarding factors to
   6   consider in determining whether the claim was investigated appropriately. Moreover,
   7   this instruction is cumulative of Instruction No. 38, which states that an insurer has a
   8   “duty to diligently search for and consider evidence that supported coverage of the
   9   claimed loss.” Because this Court’s Civil Jury Trial Order states that the jury
  10   instructions shall “cover only one subject or principle of law [and] not repeat principles
  11   of law contained in any other requested instructions”, Special Jury Instruction No. 7 is
  12   improper. Moreover, the Court “prefers counsel to use the California Jury Instruction
  13   in either BAJI or CACI.” See, Court’s Civil Jury Trial Order, Section 2. Therefore,
  14   Special Jury Instruction No. 7 should not be given to the jury.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   41
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 42 of 96 Page ID #:3809




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   10:
   3         CACI 2337 is not an exhaustive list of factors a jury may consider when
   4   evaluating an insurer’s conduct.
   5         The California Fair Claims Settlement Practices Regulations issued by the
   6   California Department of Insurance because the statute and regulations establish norms
   7   and customs and standards of care for the handling of insurance claims. An insurance
   8   company's commission of an unfair claims settlement practice in violation of that
   9   statute or those regulations may therefore be evidence of the company’s breach of the
  10   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
  11   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
  12   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  13         Plaintiffs allege Defendant failed to comply with various provisions of the
  14   California Fair Claims Settlement Practices Regulations, including the failure to begin
  15   a prompt investigation. See Disputed Instruction No. 12. Thus, providing this
  16   definition to the jury is appropriate.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  42
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 43 of 96 Page ID #:3810




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 11
   2                  DUTY TO DISCLOSE BENEFITS AND COVERAGES
   3         Every insurer shall disclose to a first party claimant or beneficiary, all benefits,
   4   coverage, time limits or other provisions of any insurance policy issued by that insurer
   5   that may apply to the claim presented by the claimant. When additional benefits might
   6   reasonably be payable under an insured's policy upon receipt of additional proofs of
   7   claim, the insurer shall immediately communicate this fact to the insured and cooperate
   8   with and assist the insured in determining the extent of the insurer's additional liability.
   9

  10

  11   Source: 10 CAL. CODE REGS. § 2695.4(a)
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    43
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 44 of 96 Page ID #:3811




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   11:
   3         This concerns the requirements for acceptance or denial of claims. However,
   4   this special jury instruction repeats principles of law contained in other jury
   5   instructions. Namely, it repeats Instruction No. 39 (CACI No. 2337 – Factors to
   6   Consider in Evaluating Insurer’s Conduct), which provides that an insurer shall “act
   7   reasonably promptly after receiving communications about Plaintiffs’ claim.” Because
   8   this Court’s Civil Jury Trial Order states that the jury instructions shall “cover only
   9   one subject or principle of law [and] not repeat principles of law contained in any other
  10   requested instructions”, Special Jury Instruction No. 10 is improper. Moreover, the
  11   Court “prefers counsel to use the California Jury Instruction in either BAJI or CACI.”
  12   See, Court’s Civil Jury Trial Order, Section 2. Therefore, Special Jury Instruction No.
  13   10 should not be given to the jury.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   44
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 45 of 96 Page ID #:3812




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   11:
   3

   4         The California Fair Claims Settlement Practices Regulations issued by the
   5   California Department of Insurance because the statute and regulations establish norms
   6   and customs and standards of care for the handling of insurance claims. An insurance
   7   company's commission of an unfair claims settlement practice in violation of that
   8   statute or those regulations may therefore be evidence of the company’s breach of the
   9   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
  10   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
  11   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  12         Plaintiffs will argue at trial that Defendant failed to advise them of applicable
  13   policy provisions on which Defendant now relies to disclaim liability for Plaintiffs’
  14   claim, e.g., “Duties After Loss.” Thus, this statement of law regarding the obligation
  15   of an insurer to advise its insured of policy provisions which may apply to their claim
  16   is appropriate.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  45
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 46 of 96 Page ID #:3813




   1                   PLAINTIFFS’ DISPUTED INSTRUCTION NO. 12
   2                          DUTY TO BEGIN INVESTIGATION
   3

   4         Upon receiving notice of claim, unless the notice of claim received is a notice
   5   of legal action, every insurer shall immediately, but in no event more than fifteen (15)
   6   calendar days later, begin any necessary investigation of the claim.
   7

   8   Source: 10 CAL. CODE REGS. § 2695.5(e), (e)(3)
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  46
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 47 of 96 Page ID #:3814




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   12:
   3         This instruction concerns the duty to begin an investigation of the claim.
   4   However, this special jury instruction repeats principles of law contained in other jury
   5   instructions. Namely, it repeats Instruction No. 39 (CACI No. 2337 – Factors to
   6   Consider in Evaluating Insurer’s Conduct), which provides that an insurer shall “act
   7   reasonably promptly after receiving communications about Plaintiffs’ claim.” Because
   8   this Court’s Civil Jury Trial Order states that the jury instructions shall “cover only
   9   one subject or principle of law [and] not repeat principles of law contained in any other
  10   requested instructions”, Special Jury Instruction No. 10 is improper. Moreover, the
  11   Court “prefers counsel to use the California Jury Instruction in either BAJI or CACI.”
  12   See, Court’s Civil Jury Trial Order, Section 2. Therefore, Special Jury Instruction No.
  13   10 should not be given the to the jury.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   47
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 48 of 96 Page ID #:3815




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   12:
   3         The California Fair Claims Settlement Practices Regulations issued by the
   4   California Department of Insurance because the statute and regulations establish norms
   5   and customs and standards of care for the handling of insurance claims. An insurance
   6   company's commission of an unfair claims settlement practice in violation of that
   7   statute or those regulations may therefore be evidence of the company’s breach of the
   8   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
   9   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
  10   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  11         Plaintiffs allege that Defendant unreasonably delayed investigation of their
  12   claim by waiting until the tree was removed to inspect. Defendant then later disputed
  13   where the tree impacted the house and used that as a basis for refusing to pay policy
  14   benefits. Thus, it is appropriate to instruct the jury on this statement of law regarding
  15   an insurer’s obligation to begin any necessary investigation no less than 15 days after
  16   receiving notice of the loss, which is more specific an obligation than the general
  17   requirement that insurers respond promptly to communications.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   48
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 49 of 96 Page ID #:3816




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 13
   2    DUTY TO PROVIDE ADEQUATE TRAINING AND ANNUAL TRAINING ON
   3                              INSURANCE REGULATIONS
   4

   5         All licensees shall provide thorough and adequate training regarding the Fair
   6   Claims Settlement Practices Regulations to all their claims agents. Licensees shall
   7   certify that their claims agents have been trained regarding these regulations and any
   8   revisions thereto. However, licensees need not provide such training or certification to
   9   duly licensed attorneys.
  10         "Licensee" means any person that holds a license or Certificate of Authority
  11   from the Insurance Commissioner, or any other entity for whom the Insurance
  12   Commissioner's consent is required before transacting business in the State of
  13   California or with California residents. State Farm General Insurance Company is a
  14   “licensee” under this definition.
  15

  16

  17   Source: 10 CAL. CODE REGS. §§ 2695.2(m); 2695.6(b)
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  49
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 50 of 96 Page ID #:3817




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   13:
   3         This concerns the duty to provide adequate training and annual training on
   4   insurance regulations. However, this special jury instruction repeats principles of law
   5   contained in other jury instructions. Namely, it repeats Instruction No. 39 (CACI No.
   6   2337 – Factors to Consider in Evaluating Insurer’s Conduct), which considers
   7   whether the insurer “failed to adopt and implement reasonable standards” in the
   8   handling of a claim. Because this Court’s Civil Jury Trial Order states that the jury
   9   instructions shall “cover only one subject or principle of law [and] not repeat
  10   principles of law contained in any other requested instructions”, Special Jury
  11   Instruction No. 12 is improper. Moreover, the Court “prefers counsel to use the
  12   California Jury Instruction in either BAJI or CACI.” See, Court’s Civil Jury Trial
  13   Order, Section 2. Therefore, Special Jury Instruction No. 12 should not be given to
  14   the jury
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  50
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 51 of 96 Page ID #:3818




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 13:
   2         The California Fair Claims Settlement Practices Regulations issued by the
   3   California Department of Insurance because the statute and regulations establish norms
   4   and customs and standards of care for the handling of insurance claims. An insurance
   5   company's commission of an unfair claims settlement practice in violation of that
   6   statute or those regulations may therefore be evidence of the company’s breach of the
   7   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
   8   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
   9   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  10         Defendant’s adjuster Randall Limke will testify that Defendant trained him on
  11   the California Fair Claims Settlement Practices Act on an “as needed” basis for CAT
  12   loss assignments in California. This violates the requirements for annual training.
  13   Limke failed to include items in his estimate that are required under the regulations,
  14   e.g., consequential damage and repairs that allow for reasonable uniform appearance.
  15   Additionally, this instruction concerns the requirement that adjusters be trained annual
  16   on the written standards for prompt claim investigation. Thus, the instruction is
  17   appropriate.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  51
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 52 of 96 Page ID #:3819




   1                     PLAINTIFFS’ DISPUTED INSTRUCTION NO. 14
   2              REQUIREMENTS FOR ACCEPTANCE OR DENIAL CLAIM
   3          Upon receiving proof of claim, every insurer shall immediately, but in no event
   4   more than forty (40) calendar days later, accept or deny the claim, in whole or in part.
   5   The amounts accepted or denied shall be clearly documented in the claim file unless
   6   the claim has been denied in its entirety.
   7          Where an insurer denies or rejects a first party claim, in whole or in part, it shall
   8   do so in writing and shall provide to the claimant a statement listing all bases for such
   9   rejection or denial and the factual and legal bases for each reason given for such
  10   rejection or denial which is then within the insurer's knowledge. Where an insurer's
  11   denial of a first party claim, in whole or in part, is based on a specific statute, applicable
  12   law or policy provision, condition or exclusion, the written denial shall include
  13   reference thereto and provide an explanation of the application of the statute,
  14   applicable law or provision, condition or exclusion to the claim.
  15

  16

  17   Source: 10 Cal. Code. Regs., § 2695.7(b) & (b)(1)
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                     52
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 53 of 96 Page ID #:3820




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   14:
   3         This concerns the requirements for acceptance or denial of claims. However,
   4   this special jury instruction repeats principles of law contained in other jury
   5   instructions. Namely, it repeats Instruction No. 39 (CACI No. 2337 – Factors to
   6   Consider in Evaluating Insurer’s Conduct), which provides that an insurer shall “act
   7   reasonably promptly after receiving communications about Plaintiffs’ claim.” Because
   8   this Court’s Civil Jury Trial Order states that the jury instructions shall “cover only
   9   one subject or principle of law [and] not repeat principles of law contained in any other
  10   requested instructions”, Special Jury Instruction No. 13 is improper. Moreover, the
  11   Court “prefers counsel to use the California Jury Instruction in either BAJI or CACI.”
  12   See, Court’s Civil Jury Trial Order, Section 2. Therefore, Special Jury Instruction No.
  13   13 should not be given to the jury
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   53
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 54 of 96 Page ID #:3821




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 14:
   2         The California Fair Claims Settlement Practices Regulations issued by the
   3   California Department of Insurance because the statute and regulations establish norms
   4   and customs and standards of care for the handling of insurance claims. An insurance
   5   company's commission of an unfair claims settlement practice in violation of that
   6   statute or those regulations may therefore be evidence of the company’s breach of the
   7   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
   8   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
   9   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  10         Plaintiffs allege that Defendant failed to include all bases on which it denied
  11   Plaintiffs’ claim, including conclusions reached by the adjuster as well as new,
  12   additional ground asserted for the first time in this litigation, e.g., failure to comply with
  13   policy conditions. As such, this instruction is appropriate because it specifically
  14   addresses the required contents for claim denial letter.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                     54
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 55 of 96 Page ID #:3822




   1

   2                   PLAINTIFFS’ DISPUTED INSTRUCTION NO. 15
   3                          BREACH OF POLICY CONDITIONS
   4

   5         State Farm General Insurance Company contends that it is not liable to the
   6   Nemans for their losses because the Nemans breached one of the policy conditions.
   7   To avoid liability for breach of a policy condition, State Farm General Insurance
   8   Company must prove the Nemans’ total failure to comply with the policy condition
   9   and that State Farm General Insurance Company was actually and substantially
  10   prejudiced by the failure to comply.
  11

  12   Source: Campbell v. Allstate Ins. Co., 60 Cal.2d 303, 305 (1963); McCormick v.
  13   Sentinel Life Ins. Co., 153 Cal.App.3d 1030, 1046 (1984); and Attah v. State Farm
  14   General Insurance Company, Case No. CV 16-07575-GW (PLAx), 2017 WL
  15   3531500 * 10 (C.D. Cal. 2017)
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                55
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 56 of 96 Page ID #:3823




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   15:
   3         Plaintiffs’ Special Jury Instruction No. 14 concerns breach of policy conditions.
   4   However, this special jury instruction repeats principles of law contained in other jury
   5   instructions. Namely, it repeats State Farm’s Proposed Jury Instruction No. 19 which
   6   is based upon CACI 2303. The Court “prefers counsel to use the California Jury
   7   Instruction in either BAJI or CACI.” See, Court’s Civil Jury Trial Order, Section 2.
   8   Therefore, Special Jury Instruction No. 14 should not be given to the jury.
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  56
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 57 of 96 Page ID #:3824




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   15:
   3         First, Defendant should not be allowed to make any argument that Plaintiffs
   4   breached a policy condition because Defendant’s FRCP 30(b)(6) witness confirmed it
   5   does not contend Plaintiffs failed to comply with nay of their duties after loss.
   6         Defendant improperly attempts to couch Plaintiffs’ failure to comply with policy
   7   conditions as an exclusion when it is actual a condition of the policy and this distinction
   8   is substantial. Failure to comply with a policy condition does not automatically
   9   preclude coverage as Defendant suggests in its proposed instructions.          Conditions
  10   neither provide nor exclude coverage. They impose certain duties on the insured in
  11   order to obtain the coverage provided by the policy. North American Capacity Ins.
  12   Co. v. Claremont Liab. Ins. Co., 177 Cal. App. 4th 272, 289-290 (2009).
  13         Moreover, Defendant must prove certain elements to avoid liability based on
  14   breach of a policy condition. While “[a]n insurer may assert defenses based upon a
  15   breach of the insured of a condition of the policy ..., the breach cannot be a valid
  16   defense unless the insurer was substantially prejudiced thereby.” Campbell v. Allstate
  17   Ins. Co., 60 Cal.2d 303, 305 (1963) Moreover, most policy conditions, including the
  18   production of records, are subject to a “substantial compliance” standard. McCormick
  19   v. Sentinel Life Ins. Co., 153 Cal.App.3d 1030, 1046 (1984). No other instruction
  20   addresses these standards. Thus, this instruction is appropriate and necessary if
  21   Defendant is permitted to argue to the jury that Plaintiffs’ failed to comply with policy
  22   conditions.
  23

  24

  25

  26

  27

  28

                                                    57
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 58 of 96 Page ID #:3825




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 16
   2              DUTY TO KEEP INSURED INFORMED OF CLAIM STATUS
   3

   4         If more time is required than forty (40) calendar days to determine whether a
   5   claim should be accepted and/or denied in whole or in part, every insurer shall provide
   6   the claimant, within forty (40) calendar days, with written notice of the need for
   7   additional time. This written notice shall specify any additional information the insurer
   8   requires in order to make a determination and state any continuing reasons for the
   9   insurer's inability to make a determination. Thereafter, the written notice shall be
  10   provided every thirty (30) calendar days until a determination is made or notice of legal
  11   action is served. If the determination cannot be made until some future event occurs,
  12   then the insurer shall comply with this continuing notice requirement by advising the
  13   claimant of the situation and providing an estimate as to when the determination can
  14   be made.
  15

  16   Source: 10 CAL. CODE REGS. § 2695.7(c)(1)
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   58
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 59 of 96 Page ID #:3826




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   16:
   3         This instruction states that an insurer has a duty to keep the insured informed of
   4   the claim status. However, this special jury instruction repeats principles of law
   5   contained in other jury instructions. Namely, it repeats Instruction No. 39 (CACI No.
   6   2337 – Factors to Consider in Evaluating Insurer’s Conduct), which provides that an
   7   insurer shall “act reasonably promptly after receiving communications about
   8   Plaintiffs’ claim.” Because this Court’s Civil Jury Trial Order states that the jury
   9   instructions shall “cover only one subject or principle of law [and] not repeat principles
  10   of law contained in any other requested instructions”, Special Jury Instruction No. 15
  11   is improper. Moreover, the Court “prefers counsel to use the California Jury Instruction
  12   in either BAJI or CACI.” See, Court’s Civil Jury Trial Order, Section 2. Therefore,
  13   Special Jury Instruction No. 15 should not be given to the jury.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   59
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 60 of 96 Page ID #:3827




   1    PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2                                              16:
   3         The California Fair Claims Settlement Practices Regulations issued by the
   4   California Department of Insurance because the statute and regulations establish norms
   5   and customs and standards of care for the handling of insurance claims. An insurance
   6   company's commission of an unfair claims settlement practice in violation of that
   7   statute or those regulations may therefore be evidence of the company’s breach of the
   8   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
   9   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
  10   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  11         Plaintiffs allege that Defendant failed to keep them informed of the claim status,
  12   including disputing information submitted by Plaintiffs which Defendant used several
  13   months later as a basis to deny Plaintiffs’ claim. Moreover, Defendant failed to advise
  14   Plaintiffs that it was still investigating coverage. This is also related to Defendant’s
  15   allegations that Plaintiffs failed to comply with policy conditions because Plaintiffs
  16   contends Defendant failed to advise them of certain conditions on which it now relies
  17   to disclaim liability. As such, this instruction is appropriate.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    60
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 61 of 96 Page ID #:3828




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 17
   2   DUTY TO RESPOND PROMPTLY TO COMMUNICATIONS FROM INSURED
   3         Upon receiving any communication from a claimant, regarding a claim, that
   4   reasonably suggests that a response is expected, every licensee shall immediately, but
   5   in no event more than fifteen (15) calendar days after receipt of that communication,
   6   furnish the claimant with a complete response based on the facts as then known by the
   7   licensee.
   8

   9   Source: 10 CAL. CODE REGS. § 2695.5(b)
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 61
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 62 of 96 Page ID #:3829




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   17:
   3           Plaintiffs’ Special Jury Instruction No. 16 provides an explanation of an
   4   insurer’s duties after the acceptance of a claim. However, this special jury instruction
   5   repeats principles of law contained in other jury instructions. Namely, it repeats
   6   Instruction No. 39 (CACI No. 2337 – Factors to Consider in Evaluating Insurer’s
   7   Conduct), which provides that an insurer shall “act reasonably promptly after receiving
   8   communications about Plaintiffs’ claim.” Because this Court’s Civil Jury Trial Order
   9   states that the jury instructions shall “cover only one subject or principle of law [and]
  10   not repeat principles of law contained in any other requested instructions”, Special Jury
  11   Instruction No. 16 is improper. Moreover, the Court “prefers counsel to use the
  12   California Jury Instruction in either BAJI or CACI.” See, Court’s Civil Jury Trial
  13   Order, Section 2. Therefore, Special Jury Instruction No. 16 should not be given to the
  14   jury.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   62
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 63 of 96 Page ID #:3830




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   17:
   3         The California Fair Claims Settlement Practices Regulations issued by the
   4   California Department of Insurance because the statute and regulations establish norms
   5   and customs and standards of care for the handling of insurance claims. An insurance
   6   company's commission of an unfair claims settlement practice in violation of that
   7   statute or those regulations may therefore be evidence of the company’s breach of the
   8   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
   9   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
  10   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  11         Plaintiffs allege that Defendant failed to respond to communications and failed
  12   to advise Plaintiffs that it was disputing information submitted by Plaintiffs which
  13   Defendant used several months later as a basis to deny Plaintiffs’ claim. Moreover,
  14   Defendant failed to advise Plaintiffs that it was still investigating coverage. This is
  15   also related to Defendant’s allegations that Plaintiffs failed to comply with policy
  16   conditions because Plaintiffs contends Defendant failed to advise them of certain
  17   conditions on which it now relies to disclaim liability. As such, this instruction is
  18   appropriate.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  63
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 64 of 96 Page ID #:3831




   1                   PLAINTIFFS’ DISPUTED INSTRUCTION NO. 18
   2                  DUTY TO PAY FOR CONSEQUENTIAL DAMAGE
   3

   4         When a loss requires repair or replacement of an item or part, any consequential
   5   physical damage incurred in making the repair or replacement not otherwise excluded
   6   by the policy shall be included in the loss. The insured shall not have to pay for
   7   depreciation nor any other cost except for the applicable deductible.
   8

   9

  10   Source: 10 CAL. CODE REGS. § 2695.9(a)(1)
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  64
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 65 of 96 Page ID #:3832




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   18:
   3         State Farm objects to Plaintiffs’ Special Jury Instruction No. 18 because it is an
   4   incomplete recitation of California Code of Regulations. Moreover, a definition for
   5   “damaged area” has not been provided such that this jury instruction is vague,
   6   ambiguous, and will confuse the jury. Moreover, the Court “prefers counsel to use the
   7   California Jury Instruction in either BAJI or CACI.” See, Court’s Civil Jury Trial
   8   Order, Section 2. This instruction is not based on CACI. Therefore, Special Jury
   9   Instruction No. 18 should not be given to the jury.
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  65
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 66 of 96 Page ID #:3833




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   18:
   3           The California Fair Claims Settlement Practices Regulations issued by the
   4   California Department of Insurance because the statute and regulations establish norms
   5   and customs and standards of care for the handling of insurance claims. An insurance
   6   company's commission of an unfair claims settlement practice in violation of that
   7   statute or those regulations may therefore be evidence of the company’s breach of the
   8   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
   9   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
  10   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  11           Plaintiffs’ construction expert, Michael Nedobity will testify that his repair
  12   estimate is based on part on industry standards for good and workmanlike construction,
  13   and insurance standards which require payment for consequential damage occurring
  14   during repairs to covered property, and which require replacement materials to
  15   conform to a reasonable uniform appearance in the event that replacement materials
  16   do not match non-damaged/existing materials in quality, color, or size. Mr. Nedobity
  17   will also testify that the estimate prepared by Defendant’s adjuster omitted certain
  18   items and/or was insufficient to allow for repairs to be made in a good and
  19   workmanlike manner and in accordance with applicable insurance standards for repairs
  20   to property damage. This instruction is necessary to explain the applicable law to the
  21   jury.
  22           There is no form instruction addressing this statement of law and Defendant’s
  23   argument about “damaged area” does not apply because that language is not in this
  24   instruction.
  25

  26

  27

  28

                                                  66
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 67 of 96 Page ID #:3834




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 19
   2                 DUTY TO REPLACE ITEMS THAT DO NOT MATCH
   3

   4         When a loss requires replacement of items and the replaced items do not match
   5   in quality, color or size, the insurer shall replace all items in the damaged area so as to
   6   conform to a reasonably uniform appearance.
   7

   8   Source: 10 CAL. CODE REGS. § 2695.9(a)(2)
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    67
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 68 of 96 Page ID #:3835




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   19:
   3         State Farm objects to Plaintiffs’ Special Jury Instruction No. 19 because it is an
   4   incomplete recitation of California Code of Regulations. Moreover, a definition for
   5   “damaged area” has not been provided such that this jury instruction is vague,
   6   ambiguous, and will confuse the jury. Moreover, the Court “prefers counsel to use the
   7   California Jury Instruction in either BAJI or CACI.” See, Court’s Civil Jury Trial
   8   Order, Section 2. This instruction is not based on CACI. Therefore, Special Jury
   9   Instruction No. 19 should not be given to the jury.
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  68
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 69 of 96 Page ID #:3836




   1    PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2                                               19:
   3         The California Fair Claims Settlement Practices Regulations issued by the
   4   California Department of Insurance because the statute and regulations establish norms
   5   and customs and standards of care for the handling of insurance claims. An insurance
   6   company's commission of an unfair claims settlement practice in violation of that
   7   statute or those regulations may therefore be evidence of the company’s breach of the
   8   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
   9   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
  10   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  11         Plaintiffs’ construction expert, Michael Nedobity will testify that his repair
  12   estimate is based on part on industry standards for good and workmanlike construction,
  13   and insurance standards which require payment for consequential damage occurring
  14   during repairs to covered property, and which require replacement materials to
  15   conform to a reasonable uniform appearance in the event that replacement materials
  16   do not match non-damaged/existing materials in quality, color, or size. Mr. Nedobity
  17   will also testify that the estimate prepared by Defendant’s adjuster omitted certain
  18   items and/or was insufficient to allow for repairs to be made in a good and
  19   workmanlike manner and in accordance with applicable insurance standards for repairs
  20   to property damage. This instruction is necessary to explain the applicable law to the
  21   jury. This instruction is also relevant to Plaintiffs’ contents expert’s testimony about
  22   replacing sets of items where only one piece was unrepairable.
  23         There is no form instruction addressing this statement of law and Defendant’s
  24   presents no legal or factual basis for claiming “damaged area” is vague or why this is
  25   a reason to deny Plaintiffs’ request to give this instruction to the jury.
  26

  27

  28

                                                    69
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 70 of 96 Page ID #:3837




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 20
   2    REQUIREMENTS FOR LOSSES SETTLED ON BASIS OF WRITTEN SCOPE
   3                                       OR ESTIMATE
   4         If losses are settled on the basis of a written scope and/or estimate prepared by
   5   or for the insurer, the insurer shall supply the claimant with a copy of each document
   6   upon which the settlement is based. The estimate prepared by or for the insurer shall
   7   be in accordance with applicable policy provisions, of an amount which will restore
   8   the damaged property to no less than its condition prior to the loss and which will allow
   9   for repairs to be made in a manner which meets accepted trade standards for good and
  10   workmanlike construction. The insurer shall take reasonable steps to verify that the
  11   repair or rebuilding costs utilized by the insurer or its claims agents are accurate and
  12   representative of costs in the local market area. If the claimant subsequently contends,
  13   based upon a written estimate which he or she obtains, that necessary repairs will
  14   exceed the written estimate prepared by or for the insurer, the insurer shall:
  15         (1) pay the difference between its written estimate and a higher estimate
  16   obtained by the claimant; or,
  17         (2) if requested by the claimant, promptly provide the claimant with the name
  18   of at least one repair individual or entity that will make the repairs for the amount of
  19   the written estimate. The insurer shall cause the damaged property to be restored to
  20   no less than its condition prior to the loss and which will allow for repairs in a
  21   manner which meets accepted trade standards for good and workmanlike
  22   construction at no additional cost to the claimant other than as stated in the policy or
  23   as otherwise allowed by these regulations; or,
  24         (3) reasonably adjust any written estimates prepared by the repair individual or
  25   entity of the insured's choice and provide a copy of the adjusted estimate to the
  26   claimant.
  27   Source: 10 CAL. CODE REGS. § 2695.9(d)
  28

                                                   70
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 71 of 96 Page ID #:3838




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   20:
   3         Plaintiffs’ Special Jury Instruction No. 20, which is based upon California Code
   4   of Regulations, provides purported requirements for losses settled on the basis of
   5   written scope or estimate. For example, it provides that an insurer “shall take
   6   reasonable steps to verify that the repair or rebuilding costs…are accurate”; that the
   7   insurer shall “supply the claimant with a copy of each document upon which the
   8   settlement is based”; and that the estimate shall be in “accordance with applicable
   9   policy provisions”. However, this special jury instruction repeats principles of law
  10   contained in other jury instructions. More specifically, it parrots Instruction No. 39
  11   (CACI No. 2337 – Factors to Consider in Evaluating Insurer’s Conduct). In short,
  12   CACI No. 2337 delineates factors for a jury to consider in a bad faith cause of action
  13   to determine whether the insurer acted in bad faith, such as whether the insurer
  14   provided less than the amount owed under the policy and whether the insurer promptly
  15   provided a reasonable explanation for denying the claim. Moreover, it is cumulative
  16   of CACI 2300 (Breach of Contractual Duty to Pay a Covered Claim – Essential Factual
  17   Elements). Because this Court’s Civil Jury Trial Order states that the jury instructions
  18   shall “cover only one subject or principle of law [and] not repeat principles of law
  19   contained in any other requested instructions”, Special Jury Instruction No. 20 is
  20   cumulative. Moreover, the Court “prefers counsel to use the California Jury Instruction
  21   in either BAJI or CACI.” See, Court’s Civil Jury Trial Order, Section 2. Therefore,
  22   Special Jury Instruction No. 20 should not be given to the jury.
  23

  24

  25

  26

  27

  28

                                                  71
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 72 of 96 Page ID #:3839




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 20:
   2           The California Fair Claims Settlement Practices Regulations issued by the
   3   California Department of Insurance because the statute and regulations establish norms
   4   and customs and standards of care for the handling of insurance claims. An insurance
   5   company's commission of an unfair claims settlement practice in violation of that
   6   statute or those regulations may therefore be evidence of the company’s breach of the
   7   implied covenant of good faith and fair dealing owed to its insured. Shade Foods, Inc.
   8   v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916 (2000); and
   9   Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007).
  10           Plaintiffs’ construction expert, Michael Nedobity will testify that his repair
  11   estimate is based on part on industry standards for good and workmanlike construction,
  12   and insurance standards which require payment for consequential damage occurring
  13   during repairs to covered property, and which require replacement materials to
  14   conform to a reasonable uniform appearance in the event that replacement materials
  15   do not match non-damaged/existing materials in quality, color, or size. Mr. Nedobity
  16   will also testify that the estimate prepared by Defendant’s adjuster omitted certain
  17   items and/or was insufficient to allow for repairs to be made in a good and
  18   workmanlike manner and in accordance with applicable insurance standards for repairs
  19   to property damage. This instruction is necessary to explain the applicable law to the
  20   jury.
  21

  22

  23

  24

  25

  26

  27

  28

                                                  72
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 73 of 96 Page ID #:3840




   1                   PLAINTIFFS’ DISPUTED INSTRUCTION NO. 21
   2          INSURER’S DUTY TO INVESTIGATE AFTER LAWSUIT FILED
   3

   4         State Farm General Insurance Company’s duty of good faith and fair dealing,
   5   including its duty to thoroughly and objectively investigate the Nemans’ loss and to
   6   pay benefits owed under the policy, continued after the Nemans filed this lawsuit
   7   against State Farm General Insurance Company.
   8

   9   Source: White v. Western Title Ins. Co., 40 Cal. 3d 870, 881 (1985)
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                73
                         PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 74 of 96 Page ID #:3841




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   21:
   3         Plaintiffs’ Special Jury Instruction No. 21 concerns an insurer’s duty to
   4   investigate after a lawsuit is filed. However, this special jury instruction repeats
   5   principles of law contained in other jury instructions. Namely, it repeats Instruction
   6   No. 39 (CACI No. 2337 – Factors to Consider in Evaluating Insurer’s Conduct), which
   7   provides that an insurer must “implement reasonable standards for the prompt
   8   investigation and processing of claims.” It is cumulative of Instruction No. 38, which
   9   states that an insurer has a “duty to diligently search for and consider evidence that
  10   supported coverage of the claimed loss.” In addition, it is cumulative of Instruction
  11   No. 36 which states that “an insurance company must give at least as much
  12   consideration to the interests of the insured as it gives to its own interest.” Because
  13   this Court’s Civil Jury Trial Order states that the jury instructions shall “cover only
  14   one subject or principle of law [and] not repeat principles of law contained in any other
  15   requested instructions”, Special Jury Instruction No. 21 is improper. Moreover, the
  16   Court “prefers counsel to use the California Jury Instruction in either BAJI or CACI.”
  17   See, Court’s Civil Jury Trial Order, Section 2. Therefore, Special Jury Instruction No.
  18   21 should not be given to the jury.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   74
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 75 of 96 Page ID #:3842




   1    PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2                                             21:
   3         Plaintiffs submitted additional support for coverage and cost of repairs.
   4   Defendant has a duty to thoroughly and objectively investigate the Nemans’ loss and
   5   to pay benefits owed under the policy, even after litigation commences.           This
   6   instruction is appropriate because Plaintiffs presented additional support for coverage
   7   and cost of repairs and State Farm still refused to issue any undisputed payment and
   8   continues to maintain that no further payments are due. Thus, this instruction should
   9   be given so that the jury may properly evaluate Plaintiffs’ bad faith claim.
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  75
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 76 of 96 Page ID #:3843




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 22
   2                                 RELIANCE ON EXPERTS
   3         Defendant claims that its conduct was reasonable because it relied on the
   4   opinions of experts. For such reliance to weigh in favor of Defendant’s claim that it
   5   acted reasonably, Defendant must prove:
   6         (a) that it did not misrepresent facts in communicating with its experts;
   7         (b) that it did not dishonestly select its experts;
   8         (c) that the experts acted reasonably;
   9         (d) that the expert did not misrepresent facts; and
  10         (e) that Defendant conducted a thorough investigation.
  11

  12   Source:
  13   Chateau Chamberay v. Associated Intern. Ins. Co. (2000) 90 Cal.App.4th 335, 348-
  14   49; Guebara v. State Farm General Ins. Co. (9th Cir. 2001) 237 F.3d 987, 996.
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    76
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 77 of 96 Page ID #:3844




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   22:
   3         Plaintiffs’ Special Jury Instruction No. 22 concerns an insurer’s reliance on
   4   experts, and Plaintiffs delineate five elements that must be established to find that State
   5   Farm acted reasonably. Plaintiffs rely on Guebara and Chateau Chemberay in support
   6   of their position. However, Guebara and Chateau Chamberay do not delineate five
   7   elements that must be established in order to find that a genuine dispute exists.
   8   Accordingly, Jury Instruction No. 22 lacks authority and should not be given.
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                    77
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 78 of 96 Page ID #:3845




   1    PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2                                            22:
   3         Defendant’s defense to bad faith is based heavily on alleged reliance on experts.
   4   There is no dispute that Defendant relied on experts to deny Plaintiffs’ claim.
   5   However, relying on an expert does not automatically absolve Defendant of liability.
   6   Therefore, it is necessary to instruct the jury on the factors which demonstrate the
   7   reliance on experts was unreasonable.
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 78
                         PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 79 of 96 Page ID #:3846




   1                   PLAINTIFFS’ DISPUTED INSTRUCTION NO. 23
   2

   3                                MANAGING AGENT
   4

   5         A managing agent is any employee of Defendant’s who had authority to pay or
   6   deny the Nemans’ claim.
   7

   8   Source: Egan v. Mutual of Omaha Ins. Co., 24 Cal.3d 809, 822-823 (1979); Major v.
   9   Western Home Ins. Co., 69 Cal. App. 4th 1197, 1220-1221 (2009).
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               79
                        PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 80 of 96 Page ID #:3847




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   23:
   3         Plaintiffs’ Special Jury Instruction No. 23 defines “managing agent”.
   4   However, this special jury instruction repeats principles of law contained in other
   5   jury instructions. Namely, it repeats Instruction No. 45 (CACI No. 3946), which
   6   provides that an employee is a “‘managing agent’ if he or she exercises substantial
   7   independent authority and judgment…..” Because this Court’s Civil Jury Trial Order
   8   states that the jury instructions shall “cover only one subject or principle of law [and]
   9   not repeat principles of law contained in any other requested instructions”, Special
  10   Jury Instruction No. 23 is improper. Moreover, the Court “prefers counsel to use the
  11   California Jury Instruction in either BAJI or CACI.” See, Court’s Civil Jury Trial
  12   Order, Section 2. Therefore, Special Jury Instruction No. 23 should not be given to
  13   the jury.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   80
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 81 of 96 Page ID #:3848




   1    PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2                                            23:
   3         This is an extension of Plaintiffs’ instructions on punitive damages and
   4   provides the definition of a managing agent in the context of an insurance claim
   5   which is not covered by CACI 3945. See Egan v. Mutual of Omaha Ins. Co., 24
   6   Cal.3d 809, 822-823 (1979); Major v. Western Home Ins. Co., 69 Cal. App. 4th 1197,
   7   1220-1221 (2009).
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 81
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 82 of 96 Page ID #:3849




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 24
   2

   3                                   GENUINE DISPUTE
   4         The genuine dispute rule does not relieve an insurer from its obligation to
   5   thoroughly and fairly investigate, process, and evaluate the insured's claim. A genuine
   6   dispute exists only where the insurer's position is maintained in good faith and on
   7   reasonable grounds.
   8

   9

  10   AUTHORITY: Wilson v. 21st Century Ins. Co. (2007) 42 Cal.4th 713, 723-724. 402.
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  82
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 83 of 96 Page ID #:3850




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   24:
   3           Plaintiffs’ Special Jury Instruction No. 25 concerns the genuine dispute doctrine
   4   and an insurer’s obligation to thoroughly and fairly investigate the claim. However,
   5   this special jury instruction repeats principles of law contained in other jury
   6   instructions. Namely, it repeats Instruction No. 39 (CACI No. 2337 – Factors to
   7   Consider in Evaluating Insurer’s Conduct), which provides that an insurer must
   8   “implement reasonable standards for the prompt investigation and processing of
   9   claims.” It is cumulative of Instruction No. 38, which states that an insurer has a “duty
  10   to diligently search for and consider evidence that supported coverage of the claimed
  11   loss.” In addition, it is cumulative of Instruction No. 36 which states that “an insurance
  12   company must give at least as much consideration to the interests of the insured as it
  13   gives to its own interest.” Because this Court’s Civil Jury Trial Order states that the
  14   jury instructions shall “cover only one subject or principle of law [and] not repeat
  15   principles of law contained in any other requested instructions”, Special Jury
  16   Instruction No. 25 is improper. Moreover, the Court “prefers counsel to use the
  17   California Jury Instruction in either BAJI or CACI.” See, Court’s Civil Jury Trial
  18   Order, Section 2. Therefore, Special Jury Instruction No. 25 should not be given to the
  19   jury.
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   83
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 84 of 96 Page ID #:3851




   1    PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2                                             24:
   3

   4         Defendant’s defense to bad faith is based heavily on the genuine dispute doctrine.
   5   Obviously, there is a dispute between the parties which led to this lawsuit. However,
   6   the existence of a dispute is not enough to absolve Defendant of liability for bad faith.
   7   Therefore, it is necessary to instruct the jury on what is required for there to be a
   8   “genuine dispute.”
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  84
                            PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 85 of 96 Page ID #:3852




   1

   2                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 25
   3                         REQUIREMENTS FOR CLAIM DENIAL
   4         An insurer cannot reasonably and in good faith deny payments to its insured
   5   without fully investigating the grounds for its denial.
   6

   7

   8   Frommoethelydo v. Fire Insurance Exchange (1986) 42 Cal.3d 208, 214–215; Egan
   9   v. Mutual of Omaha Ins. Co. (1979) 24 Cal.3d 809, 819.
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   85
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 86 of 96 Page ID #:3853




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   25:
   3         Plaintiffs’ Special Jury Instruction No. 26 states that an insurer must fully
   4   investigate the grounds of a denial. However, this special jury instruction repeats
   5   principles of law contained in other jury instructions. Namely, it parrots Instruction
   6   No. 39 (CACI No. 2337 – Factors to Consider in Evaluating Insurer’s Conduct),
   7   which provides that an insurer must “implement reasonable standards for the prompt
   8   investigation and processing of claims.” Moreover, it is cumulative of Instruction No.
   9   38, which states that an insurer has a “duty to diligently search for and consider
  10   evidence that supported coverage of the claimed loss.” Because this Court’s Civil
  11   Jury Trial Order states that the jury instructions shall “cover only one subject or
  12   principle of law [and] not repeat principles of law contained in any other requested
  13   instructions”, Special Jury Instruction No. 26 is improper. Moreover, the Court
  14   “prefers counsel to use the California Jury Instruction in either BAJI or CACI.” See,
  15   Court’s Civil Jury Trial Order, Section 2. Therefore, Special Jury Instruction No. 26
  16   should not be given to the jury.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   86
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 87 of 96 Page ID #:3854




   1    PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2                                              25:
   3         This is an extension of CACI 2332, but it is not cumulative. This instruction
   4   explains what it means for a claim denial, such as the one at issue in this case, to be
   5   based on a proper or reasonable investigation.
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   87
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 88 of 96 Page ID #:3855




   1                   PLAINTIFFS’ DISPUTED INSTRUCTION NO. 26
   2        VIOLATIONS OF INSURANCE STATUTES AND REGULATIONS AS
   3                               EVIDENCE OF BAD FAITH
   4

   5         The Unfair Insurance Practices Act (California Insurance Code section
   6   790.03(h)) and the California Fair Claims Settlement Practices Regulations issued by
   7   the California Department of Insurance because the statute and regulations establish
   8   norms and customs and standards of care for the handling of insurance claims. An
   9   insurance company's commission of an unfair claims settlement practice in violation
  10   of that statute or those regulations may therefore be evidence of the company’s breach
  11   of the implied covenant of good faith and fair dealing owed to its insured.

  12

  13
       Source:      Jordan v. Allstate Ins. Co., 148 Cal.App.4th 1062, 1078 (2007); Shade
       Foods, Inc. v. Innovative Products Sales & Marketing, Inc., 78 Cal.App.4th 847, 916
  14
       (2000).
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  88
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 89 of 96 Page ID #:3856




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   26:
   3         This instruction states that violations of insurance statutes and regulations may
   4   serve as evidence of bad faith. However, this special jury instruction repeats
   5   principles of law contained in other jury instructions. Namely, it parrots Instruction
   6   No. 39 (CACI No. 2337 – Factors to Consider in Evaluating Insurer’s Conduct). In
   7   short, CACI No. 2337 delineates factors for a jury to consider in a bad faith cause of
   8   action to determine whether the insurer acted in bad faith, and the factors encompass
   9   the Unfair Insurance Practices and. Because this Court’s Civil Jury Trial Order states
  10   that the jury instructions shall “cover only one subject or principle of law [and] not
  11   repeat principles of law contained in any other requested instructions”, Special Jury
  12   Instruction No. 28 is cumulative. Moreover, the Court “prefers counsel to use the
  13   California Jury Instruction in either BAJI or CACI.” See, Court’s Civil Jury Trial
  14   Order, Section 2. Therefore, Special Jury Instruction No. 28 should not be given to
  15   the jury.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   89
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 90 of 96 Page ID #:3857




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 26:
   2         CACI 2337 is not an exhaustive list of factors a jury may consider when
   3   evaluating an insurer’s conduct.
   4         Plaintiffs allege Defendant failed to comply with various provisions of the
   5   California Fair Claims Settlement Practices Regulations, including the failure to begin
   6   a prompt investigation. Thus, providing this definition to the jury is appropriate to
   7   understand that violations of the insurance regulations may be considered as evidence
   8   of bad faith and Defendant’s patterns and practices for claims handling.
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  90
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 91 of 96 Page ID #:3858




   1

   2                      PLAINTIFFS’ DISPUTED INSTRUCTION NO. 27
   3

   4                      FRAUD AS A BASIS FOR PUNITIVE DAMAGES
   5

   6         For purposes of a punitive damages award, "fraud" is an intentional
   7   misrepresentation, deceit, or concealment of a material fact known to the defendant
   8   with the intention on the part of the defendant of thereby depriving a person of property
   9   or legal rights or otherwise causing injury. All that is required is that the fraud relate
  10   to the conduct giving rise to the insurer’s breach of the implied covenant of good faith
  11   and fair dealing. Fraud can also be established by proving State Farm General
  12   Insurance Company made a promise to the Nemans without the intent of performing

  13   that promise.

  14
             Fraud may also be established by showing that State Farm General Insurance

  15
       Company or its agents deliberately misled Plaintiffs about the nature or extent of their

  16
       loss or concealed from Plaintiffs the fact that they had a covered loss under the terms

  17
       of their policy.

  18

  19
       Authority: Civil Code section 3294(c)(3); see Notrica v. State Comp. Ins. Fund, 70

  20
       Cal.App.4111 911, 948 (1999); Wetherbee v. United Ins. Co. of America, 265

  21
       Cal.App.2d 921, 931 (1968); see Simon v. San Paolo US. Holding Co., Inc., 35

  22
       Cal.4th 1159, 1170 (2005).

  23

  24

  25

  26

  27

  28

                                                   91
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 92 of 96 Page ID #:3859




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   27:
   3

   4         This instruction which defines the term “fraud”, is improper because it repeats
   5   principles of law contained in other jury instructions. More specifically, the
   6   definition of “fraud” is contained in Plaintiff’s Proposed Jury Instruction No. 45
   7   (Punitive Damages – Entity Defendant (CACI 3946)). Because this Court’s Civil
   8   Jury Trial Order states that the jury instructions shall “cover only one subject or
   9   principle of law [and] not repeat principles of law contained in any other requested
  10   instructions”, Special Jury Instruction No. 29 is cumulative. Moreover, the Court
  11   “prefers counsel to use the California Jury Instruction in either BAJI or CACI.” See,
  12   Court’s Civil Jury Trial Order, Section 2. Therefore, Special Jury Instruction No. 29
  13   should not be given to the jury.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   92
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 93 of 96 Page ID #:3860




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 27:
   2

   3
             This instruction elaborates on what can constitute “fraud” for purposes of

   4
       punitive damages in the insurance context. Thus, this instruction serves as a

   5
       supplement to CACI 3945.

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 93
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 94 of 96 Page ID #:3861




   1                    PLAINTIFFS’ DISPUTED INSTRUCTION NO. 28
   2    CLAIM STATUS REPORT REQUIRED WHEN 3 ADJUSTERS ASSIGNED TO
   3                     CLAIM IN LESS THAN SIX-MONTH PERIOD
   4

   5         If, within a six-month period, the company assigns a third or subsequent adjuster
   6   to be primarily responsible for a claim, the insurer, in a timely manner, shall provide
   7   the insured with a written status report. For purposes of this section, a written status
   8   report shall include a summary of any decisions or actions that are substantially related
   9   to the disposition of a claim, including, but not limited to, the amount of losses to
  10   structures or contents, the retention or consultation of design or construction
  11   professionals, the amount of coverage for losses to structures or contents and all items
  12   of dispute.
  13

  14   Source: Cal. Ins. Code, §§ 2070, 2071 (“Adjusters”)
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   94
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 95 of 96 Page ID #:3862




   1   DEFENDANT’S OBJECTION TO PLAINTIFFS’ DISPUTED INSTRUCTION NO.
   2   28:
   3         This instruction states that when 3 adjusters are assigned to a claim within a 6
   4   month period, the insurer shall provide the insurer with a written status report. First,
   5   this instruction is irrelevant because State Farm did not assign three adjusters in less
   6   than a six month period. Second, because this instruction relates to timely
   7   communications regarding the claim, it is encompassed by CACI 2337. Moreover, this
   8   Court’s Civil Jury Trial Order states that the jury instructions shall “cover only one
   9   subject or principle of law [and] not repeat principles of law contained in any other
  10   requested instructions”. Therefore, instruction No. 30 is cumulative. In addition, the
  11   Court “prefers counsel to use the California Jury Instruction in either BAJI or CACI.”
  12   See, Court’s Civil Jury Trial Order, Section 2. As such, Special Jury Instruction No.
  13   30 should not be given to the jury.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  95
                          PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
Case 2:19-cv-10104-RGK-AFM Document 88 Filed 07/23/21 Page 96 of 96 Page ID #:3863




   1   PLAINTIFFS’ SUPPORT FOR PLAINTIFFS’ DISPUTED INSTRUCTION NO. 28:
   2         Section 2070 of the Insurance Code requires all fire-insurance policies to be on
   3   the “standard form,” which is set forth at Insurance Code section 2071. Thus, this
   4   instruction sets forth a term of the contract between Plaintiffs and Defendant. Plaintiffs
   5   allege Defendant breached this provision and that the breach led to denial of Plaintiffs’
   6   claim based on a failure to properly review the file and identify the decisions or actions
   7   substantially related to the disposition of a claim which occurred prior to the third
   8   adjuster taking over the file. Thus, this instruction is appropriate.
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   96
                           PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS
